Citation Nr: 0634761	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1959 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2006.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim.

2.  For the period from October 7, 2002 to present, the 
veteran's service-connected PTSD has been productive of sleep 
disturbances, recurrent nightmares, flashbacks, an 
exaggerated startle response, impaired memory and 
concentration, social isolation, depressed mood, and suicidal 
ideations without evidence of panic attacks, psychosis, 
perceptual disturbances, homicidal ideations, impaired 
thought processes or lack of attentiveness to personal 
hygiene


CONCLUSIONS OF LAW

1.  For the period from October 7, 2002 to March 20, 2005, 
the criteria for a disability rating of 70 percent, but no 
higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2.  For the period from March 21, 2005 to present, the 
criteria for a disability rating in excess of 70 percent for 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
May 2003 and issued the rating decision which was the initial 
denial of the veteran's claim in July 2003.  Thus, VCAA 
notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the May 2003, May 2005 and March 2006 letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Additionally, the May 2005 letter explicitly directed the 
veteran to submit to VA any relevant evidence in his 
possession.  Thus, the Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   With respect to the issues decided here, by way of a 
March 2006 letter, the veteran was provided with notice of 
what type of information and evidence was needed to establish 
an effective date and a disability rating for the claim on 
appeal.  Thus, the requirements of Dingess have been 
satisfied

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
several VA examinations in connection with his claim.  Thus, 
the Board finds that there is sufficient competent medical 
evidence to decide the claim at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claims 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

For the period from October 7, 2002 to March 20, 2005, the 
veteran's PTSD has been rated as 50 percent disabling, and 
for the period from March 21, 2005 to present, the veteran's 
PTSD has been rated as 70 percent disabling, both pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  However, the 
actual criteria for rating psychiatric disability other than 
eating disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The relevant medical evidence of record includes a June 2003 
VA examination report.  The examination report notes that the 
veteran reported feeling worthless, difficulty with 
concentration, worrying about his need to work, and worrying 
about the current situation with his wife and his difficulty 
adjusting to living alone.  He also reported continuing to 
work 40 hours per week.  The veteran described his stressors 
as the Gulf War and his separation from his wife.  

The veteran described symptoms of depression, including a 
depressed mood, feelings of hopelessness, tearfulness, and 
symptoms of anhedonia.  He noted that he no longer enjoyed 
sports, but still had some hobbies that he enjoyed.  The 
veteran endorsed suicidal ideations, but denied any immediate 
thoughts of suicide and still maintained a forward focus.

The veteran endorsed intrusive thoughts of his experiences in 
combat, very disturbing dreams, waking up two to three times 
per night from dreams of Vietnam, distressing thoughts when 
he watched the news, increased startle response, decreased 
interest in activities, some detachment, and feelings of 
guilt that he survived when his comrades did not.  No 
symptoms of panic attacks or psychosis were noted or 
reported.  The veteran was noted to be prescribed Neurontin, 
Prozac and Simvastatin.  

On mental examination, the veteran was appropriately dressed 
and on time for his interview.  He maintained good eye 
contact, his speech was normal, and there was no evidence of 
psychomotor disturbances.  His mood was depressed and his 
affect was congruent.  His though process was linear and his 
thought content was positive for suicidal ideation, though he 
had no current plan to harm himself.  The veteran was future 
focused with no homicidal ideations and no perceptual 
disturbances.  

The examiner stated that the veteran presented with 
significant depressive symptoms and a flare-up of his PTSD.  
The examiner felt that his current symptoms were most likely 
related to his divorce.  The examiner diagnosed the veteran 
with an adjustment disorder with depressed mood and chronic 
PTSD and assigned the veteran a GAF score of 50.

The veteran underwent an additional VA examination in 
November 2005.  The examination report noted that the veteran 
reported regular meetings with his psychiatrist for 
medication management that included Prozac and Seroquel.  He 
also reported that he participated in PTSD counseling 
sessions once every two weeks.  The veteran stated that he 
had worked up until January 2005 and that he currently lived 
alone in a trailer in an isolated area.  He reported contact 
with his sons every couple of weeks.  He reported his 
relationships with his sons as satisfactory and he reported 
having two friends that he interacted with once or twice a 
week.  He stated that he spent most days reading newspapers, 
magazines and watching sports on television.  The examiner 
noted that the veteran was fairly isolated.  The veteran did 
not have a history of suicide attempts, although the examiner 
noted that the veteran acknowledged that he had suicidal 
ideations without plan or intent when his PTSD or depression 
flared up.

The examiner noted that the veteran was functioning 
adequately in terms of basic activities of daily living and 
physical health and self care with some social relationships, 
but he was interpersonally sensitive and did not function at 
a very high level in this regard.  The examiner also noted 
that the veteran had limited recreational pursuits and his 
comfort zone in terms of social interaction was quite narrow.  
There was no evidence of impaired thought process or 
communication.  The veteran denied delusions or 
hallucinations, and his eye contact and interaction during 
the session were within normal limits.  He denied any current 
suicidal or homicidal ideation, plan or intent.  The veteran 
was well-groomed and stated that he was very attentive to 
personal hygiene and to the activities of daily living.  He 
was oriented to time, place and person and there was no 
evidence of memory loss or impairment, although the veteran 
reported some difficulties with short-term memory loss.  The 
veteran did note that he had to check his garage door two to 
three times at night before going to bed, but he denied any 
other problematic obsessive or ritualistic behavior.  His 
rate and flow of speech were noted to be within normal limits 
and he denied a history of panic attacks.  The examiner did 
note the veteran's history of depression and noted the 
veteran's symptoms of depression, such as depressed and 
anxious mood, sleep disturbance and impaired concentration.  
The veteran reported that his appetite, energy and motivation 
were all within normal limits.  There was no evidence of 
impaired impulse control.

The examiner stated that the veteran's PTSD was manifested by 
re-experiencing in the form of nightmares and daytime 
memories which had increased in frequency and intensity over 
the past two years.  The veteran also evidenced avoidant 
symptoms as he had a very difficult time being around others 
and avoided anything that reminded him of war.  The examiner 
stated that the veteran was quite tearful in describing his 
sadness at young men being exposed to wartime conditions.  
Over the last two years, his avoidance had increased as he 
had withdrawn from lots of people and desired isolation.  The 
examiner noted that the veteran's desire for isolation was a 
major factor in preventing him from working.  The examiner 
also noted that the veteran's arousal was also clearly 
heightened, that he was easily startled and was unable to 
have someone sit behind him.  The examiner noted that the 
hyperarousal and emotional fragility had increased in the 
past two years.  The examiner diagnosed the veteran with PTSD 
and a major depressive disorder in partial remission.  The 
examiner assigned the veteran a GAF score of 45.  The 
examiner noted that this GAF score was only marginally more 
problematic than the one assigned in the 2003 VA examination.  

The examiner stated that the veteran's current PTSD symptoms, 
particularly the nightmares and social avoidance, had 
increased, and his social and relationship functioning had 
also deteriorated.  In his summary, the examiner noted that 
the veteran's PTSD symptoms and depression symptoms were 
comorbid and could not be separated.  The examination report 
also noted that the veteran was unable to work due to his 
PTSD and his depression because he cannot work in any setting 
that requires any ongoing and significant personal 
interaction.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that for the period 
from October 7, 2002 to March 20, 2005, a disability rating 
of 70 percent, but no higher, is warranted and that for the 
period from March 21, 2005 to present, a rating in excess of 
70 percent is not warranted.

Initially the Board notes that the veteran's symptoms from 
his PTSD and his depression were characterized by the July 
2005 VA examiner as "comorbid" and the examiner noted that 
the symptoms arising from each disability could not be 
separated.  When assessing the degree of impairment resulting 
from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2006).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non- 
service connected disability], VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, 
the Board must consider all of his current psychiatric 
symptoms as current manifestations of his service-connected 
PTSD

The medical evidence (VA examinations in 2003 and 2005 and 
outpatient treatment reports from 2002 to 2005) of record for 
the time period from October 7, 2002 to present reflects that 
the veteran's PTSD and depression have been characterized, 
primarily, by sleep disturbances, recurrent nightmares, 
flashbacks, an exaggerated startle response, impaired memory 
and concentration, social isolation, depressed mood, and 
suicidal ideations.  His symptoms are reflective of 
occupational and social impairment with deficiencies in most 
areas and, as such, are consistent with a 70 percent 
disability rating.  From October 2002 to the present, there 
is no evidence of panic attacks, psychosis, perceptual 
disturbances, homicidal ideations, impaired thought processes 
or lack of attentiveness to personal hygiene.  The symptoms 
are not reflective of total social and occupational 
impairment such as grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  As such, there is no basis for 
awarding a 100 percent disability rating at any point during 
the appeal.

The Board observes that the GAF scores assigned in the June 
2003 and November 2005 VA examinations are 50 and 45.  
Outpatient treatment reports from 2002 to 2005 does not show 
GAF scores lower than 45 or 50.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF 
score is a scale reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  Thus, the Board finds 
that the assigned GAF scores suggest a level of impairment 
during the entire appeals period that is consistent with a 70 
percent disability rating as it indicates social and 
occupational impairment with deficiencies in most areas such 
as work, family relations and mood.

However, as noted above, at no point has the veteran's PTSD 
met the criteria for a 100 percent disability rating.  As 
noted above, the 100 percent rating is warranted for total 
occupational and social impairment due to certain symptoms.  
However, the Board notes that the veteran has not been found 
to have gross impairment in thought processes and 
communication (in fact, both VA examination reports note no 
impairment in thought processes), persistent delusions or 
hallucinations (in fact, the June 2003 VA examination report 
noted no perceptual disturbances), grossly inappropriate 
behavior, impairment to the ability to maintain personal 
hygiene (in fact, the November 2005 VA examination report 
noted that the veteran himself reported being very attentive 
to hygiene and the examination reports all note that the 
veteran was well groomed), disorientation to time or place 
(once again, the VA examination reports all state that the 
veteran was oriented to time, person and place), or severe 
memory loss.  

Therefore, in conclusion, the Board finds that a disability 
rating of 70 percent, but no higher, is warranted for the 
period from October 7, 2002 to March 20, 2005 and that a 
rating in excess of 70 percent is not warranted for the 
period from March 21, 2005 to present.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

For the period from October 7, 2002 to March 20, 2005, a 
disability rating of 70 percent, but no higher, is warranted 
for the veteran's service-connected PTSD.  To this extent, 
the appeal is granted.

For the period from March 21, 2005 to present, a disability 
rating in excess of 70 percent for the veteran's service-
connected PTSD is not warranted.  To this extent, the appeal 
is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


